 1                                                                               Hon. Barbara J. Rothstein

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF WASHINGTON
 7
                                          AT SEATTLE
 8
     SAHANA SOMASUNDARA,                                  Case No. 2:20-cv-01851-BJR
 9                                   Plaintiff,           STIPULATED MOTION AND
                    v.                                    ORDER FOR DISMISSAL
10
                                                          Note on Motion Calendar:
11 ALEJANDRO MAYORKAS, et al.,
                                                          May 21, 2021.
12                                   Defendants.

13

14          The above-captioned action having been resolved, all parties, through their undersigned

15 counsel and respective attorneys of record, now hereby stipulate to the dismissal with prejudice of the
     above-captioned action, with the parties to each bear their own fees and costs.
16
     //
17
     //
18
     //
19 //

20 //

21 //
     //
22

23                                                                              UNITED STATES ATTORNEY
      STIPULATED MOTION FOR DISMISSAL
                                                                               700 STEWART STREET, SUITE 5220
      2:20-cv-01851-BJR
24    PAGE– 3
                                                                                 SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970

25
 1

 2        IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 3 DATED: May 21, 2021                    s/ Ralph Hua
                                          RALPH HUA, WSBA #42189
 4                                        Fisher Phillips LLP
                                          1201 3rd Avenue
 5                                        Seattle, WA 98101
                                          Phone: 206-247-7014
 6                                        Email: rhua@fisherphillips.com

 7                                        Attorney for Plaintiff

 8

 9 DATED: May 21, 2021                    s/ Matt Waldrop
                                          MATT WALDROP, Georgia Bar #349571
10                                        Assistant United States Attorney
                                          United States Attorney’s Office
11                                        700 Stewart Street, Suite 5220
                                          Seattle, Washington 98101-1271
12                                        Phone: 206-553-7970
                                          Fax: 206-553-4067
13                                        Email: james.waldrop@usdoj.gov

14                                        Attorney for Defendants

15

16

17

18

19

20

21

22

23                                                                  UNITED STATES ATTORNEY
     STIPULATED MOTION FOR DISMISSAL
                                                                   700 STEWART STREET, SUITE 5220
     2:20-cv-01851-BJR
24   PAGE– 3
                                                                     SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970

25
 1                                                  ORDER
            IT IS HEREBY ORDERED that the Parties’ Stipulation and Order for Dismissal is
 2
     GRANTED for the reasons set forth in the Stipulation.
 3
            Dated this 21st day of May, 2021.
 4

 5
                                                A
 6                                              Barbara Jacobs Rothstein
                                                U.S. District Court Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23                                                                           UNITED STATES ATTORNEY
      STIPULATED MOTION FOR DISMISSAL
                                                                            700 STEWART STREET, SUITE 5220
      2:20-cv-01851-BJR
24    PAGE– 3
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970

25
